DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8, Ln6, discloses “physical sidelink control channel associated with the resource reservation” it was interpreted as”physical sidelink shared channel associated with the resource reservation” same as claim 18.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9-18, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180227882-A1 to Freda et al., from hereon Freda in view of TCL COMMUNICATION: "Resource Allocation for NR Sidelink Mode 2", 3GPP Draft, 3GPP TSG RAN1 WG1 Meeting #98bis, R1-1910411_RAN1_NR-V2X_Resource_Alloc_Mode 2, 3rd Generation Partnership Project (3GPP), Vol. RAN WG1; from here on TCL.

Regarding claim 1 Freda teaches…a method of wireless communication performed by a first user equipment (UE), comprising (Fig. 1, P.30, Lns. 1-5): receiving, from a second UE, a resource reservation that indicates a reservation for one or more resources (P.112, Lns. 5-10, discloses the receiving from a second UE described as the UE receives a broadcast from the certain UE the resources indicated.  P. 118, Lns. 9-13,  furthermore describe the reception of indications or reservation of specific resources ); but does not teach…and transmitting an indication that at least one resource of the one or more resources is in conflict with an additional resource reservation, the indication including one or more of an identification of the at least one resource, an identification of the resource reservation, or an identification of the second UE.

TCL teaches… and transmitting an indication that at least one resource of the one or more resources is in conflict with an additional resource reservation, the indication including one or more of an identification of the at least one resource, an identification of the resource reservation, or an identification of the second UE (Proposal 9, page 7, discloses transmitting an indication or reservation SCI that serves as an reservation indicator or as a preemption indication (conflict indicator) for UE whose prior reserved resource overlaps totally or partially the transmitted reservation SCI.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Freda by incorporating the teachings of TCL because it allows an apparatus or method to make up for wasted resources versus sensing efficiency without changing signaling by implementing reservation schemes and determination of status of the resources (TCL, section 3.2). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2 Freda and TCL teach the method of claim 1, Freda teaches…wherein the at least one resource of the one or more resources is in conflict with the additional resource reservation based at least in part on the at least one resource of the one or more resources overlapping in one or more of time or frequency with a resource associated with the additional resource reservation (P.140, Lns. 1-7, discloses the reservation resources and some of those being overlapping in one or more time or frequency with a resource associated with additional reservation described as the UE receiving a time-pattern which minimizes transmission overlaps information received on PSCCH from multiple UEs ).

Regarding claim 3 Freda and TCL teach the method of claim 1, Freda teaches…wherein transmitting the indication comprises one or more of: transmitting the indication via one or more of a sidelink control information message, one or more medium access control control elements (P.101. Lns. 5-7), or a sidelink physical channel communication transmitting the indication as a sequence-based indication of the at least one resource, or transmitting the indication as a sequence-based indication of the resource reservation (P.112, Lns. 7-10).

Regarding claim 4 Freda and TCL teach the method of claim 1, TCL teaches…wherein the at least one resource is reserved by the UE or an additional UE (Proposal 8, Lns. 5-7, page 7).

Regarding claim 5 Freda and TCL teach the method of claim 1, Freda teaches…wherein the resource reservation indicates a reservation for a resource that is not reserved, and wherein the indication includes the identification of the at least one resource and not an identification of the resource that is not reserved (P. 114, Lns 6-8, discloses the UE moving to areas where the resources have no indication of conflict and the resolution of conflict is performed by messaging between UE or by a base station).

Regarding claim 6 Freda and TCL teach the method of claim 1, TCL teaches…further comprising: receiving, before receiving the resource reservation, a previous resource reservation that indicates an additional reservation for the at least one resource (Section 3.2, P4, Page 5 discloses overbooking resources and the handling of reserved but unused resources being able to overbook resources without performance degradation;), or transmitting, before receiving the resource reservation, a previous resource reservation, wherein the previous resource reservation has a same priority or a higher priority than a priority of the resource reservation (Section 3.2, proposal 4, page 5, disclose the previous reservation p.3 further discloses the usage of priority of the reservation resource to prevent blocking).

Regarding claim 7 Freda and TCL teach the method of claim 1, Freda teaches…wherein the indication includes an identification of the at least one resource, and wherein the identification of the at least one resource comprises one or more of: an identification of a frequency allocation of a physical sidelink control channel of the at least one resource, an identification of a frequency allocation of a physical sidelink shared channel of the at least one resource, or an identification of a time allocation of the at least one resource (P.134, Lns. 1-5).

Regarding claim 9 Freda and TCL teach the method of claim 1, Freda teaches…wherein the identification of the second UE includes a source identification of the resource reservation (P.112, Lns. 9-12 ), or wherein the indication comprises one or more of: an indication of a priority of the resource reservation (P. 112, Lns. 3-5), or an indication of a priority of a previous resource reservation that indicates an additional reservation for the at least one resource (P.112, Lns. 1-4).

Regarding claim 10 Freda and TCL teach the method of claim 1, wherein transmitting the indication comprises one or more of: transmitting a first indication, of the indication, associated with a first subchannel of the at least one resource, and transmitting a second indication, of the indication, associated with a second subchannel of the at least one resource, wherein transmitting the first indication comprises: transmitting the first indication using a first set of resource blocks that are associated with the first subchannel, transmitting the first indication using a first set of resource blocks that are associated with a subchannel that contains the resource reservation, transmitting the second indication using a second set of resource blocks that are associated with the second subchannel, or transmitting the second indication using a second set of resource blocks that are associated with a subchannel that contains the resource reservation (P.101, Lns. 1-10 discloses the indications in broadcast mode type 2 identifying each set of resource blocks per subchannel and their resource reservation).

Regarding claim 11 Freda and TCL teach the method of claim 9, Freda teaches…wherein the first set of resource blocks are associated with the first subchannel based at least in part on one or more of: a location of the first subchannel, or a location of the resource reservation (P.101, Lns. 5-10, discloses the broadcast of information for each subchannel with respective resource reservation).

Regarding claim 12 Freda teaches a first user equipment (UE) for wireless communication (P.226,  Lns. 2-5), comprising: a memory (Fig. 2, P 41); and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (P.42): receive, from a second UE, a resource reservation that indicates a reservation for one or more resources (Fig. 2, P. 15); but does not teach…and transmit an indication that at least one resource of the one or more resources is in conflict with an additional resource reservation, the indication including one or more of an identification of the at least one resource, an identification of the resource reservation, or an identification of the second UE.

TCL teaches… and transmit an indication that at least one resource of the one or more resources is in conflict with an additional resource reservation, the indication including one or more of an identification of the at least one resource, an identification of the resource reservation, or an identification of the second UE (Proposal 9, page 7, discloses transmitting an indication or reservation SCI that serves as an reservation indicator or as a preemption indication (conflict indicator) for UE whose prior reserved resource overlaps totally or partially the transmitted reservation SCI.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Freda by incorporating the teachings of TCL because it allows an apparatus or method to make up for wasted resources versus sensing efficiency without changing signaling by implementing reservation schemes and determination of status of the resources (TCL, section 3.2). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 13 Freda and TCL teach the UE of claim 12, Freda teaches…wherein the at least one resource of the one or more resources is in conflict with the additional resource reservation based at least in part on the at least one resource of the one or more resources overlapping in one or more of time or frequency with a resource associated with the additional resource reservation (P.140, Lns. 1-7, discloses the reservation resources and some of those being overlapping in one or more time or frequency with a resource associated with additional reservation described as the UE receiving a time-pattern which minimizes transmission overlaps information received on PSCCH from multiple UEs )..

Regarding claim 14 Freda and TCL teach the UE of claim 12, Freda teaches…wherein the transmission of the indication comprises one or more of: transmission of the indication via one or more of a sidelink control information message, one or more medium access control control elements (P.101, LNs. 5-7), or a sidelink physical channel communication, transmission of the indication as a sequence-based indication of the at least one resource, or transmission of the indication as a sequence-based indication of the resource reservation (P.112, Lns. 7-10 ).

Regarding claim 15 Freda and TCL teach the UE of claim 12, TCL teaches…wherein the at least one resource is reserved by the UE or an additional UE (Proposal 8, Lns. 5-7, Page 7).

Regarding claim 16 Freda and TCL teach the UE of claim 12, Freda teaches…wherein the resource reservation indicates a reservation for a resource that is not reserved, and wherein the indication includes the identification of the at least one resource and not an identification of the resource that is not reserved (P. 114, Lns 6-8, discloses the UE moving to areas where the resources have no indication of conflict and the resolution of conflict is performed by messaging between UE or by a base station).

Regarding claim 17 Freda and TCL teach the UE of claim 12, TCL teaches….wherein the one or more processors are further configured to: receive, before reception of the resource reservation, a previous resource reservation that indicates an additional reservation for the at least one resource (Section 3.2, P4, Page 5 discloses overbooking resources and the handling of reserved but unused resources being able to overbook resources without performance degradation;), or transmit, before reception of the resource reservation, the previous resource reservation, wherein the previous resource reservation has a same priority or a higher priority than a priority of the resource reservation (Section 3.2, proposal 4, page 5, disclose the previous reservation p.3 further discloses the usage of priority of the reservation resource to prevent blocking).

Regarding claim 18 Freda and TCL teach the UE of claim 12, Freda teaches…wherein the indication includes an identification of the at least one resource, and wherein the identification of the at least one resource comprises one or more of: an identification of a frequency allocation of a physical sidelink control channel of the at least one resource, an identification of a frequency allocation of a physical sidelink shared channel of the at least one resource, or an identification of a time allocation of the at least one resource (P. 134, Lns. 1-5).

Regarding claim 20 Freda and TCL teach the UE of claim 12, Freda teaches…wherein the identification of the second UE includes a source identification of the resource reservation (P.112, Lns. 9-12 ), or wherein the indication comprises one or more of: an indication of a priority of the resource reservation (P. 112, Lns. 3-5),, or an indication of a priority of a previous resource reservation that indicates an additional reservation for the at least one resource (P.112, Lns. 1-4).

Regarding claim 21 Freda and TCL teach the UE of claim 12, Freda teaches…wherein the transmission of the indication comprises one or more of: transmission of a first indication, of the indication, associated with a first subchannel of the at least one resource, and transmission of a second indication, of the indication, associated with a second subchannel of the at least one resource, wherein the transmission of the first indication comprises: transmission of the first indication using a first set of resource blocks that are associated with the first subchannel, transmission of the first indication using a first set of resource blocks that are associated with a subchannel that contains the resource reservation, transmission of the second indication using a second set of resource blocks that are associated with the second subchannel, or transmission of the second indication using a second set of resource blocks that are associated with a subchannel that contains the resource reservation (P.101, Lns. 1-10 discloses the indications in broadcast mode type 2 identifying each set of resource blocks per subchannel and their resource reservation).

Regarding claim 22 Freda and TCL teach the UE of claim 21, Freda teaches…wherein the first set of resource blocks are associated with the first subchannel based at least in part on one or more of: a location of the first subchannel, or a location of the resource reservation (P.101, Lns. 5-10, discloses the broadcast of information for each subchannel with respective resource reservation).

Regarding claim 23 Freda teaches…a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a first user equipment (UE) (P. 243), cause the one or more processors to (P.42): receive, from a second UE, a resource reservation that indicates a reservation for one or more resources (Fig 2, P.15 ); but does not teach… and transmit an indication that at least one resource of the one or more resources is in conflict with an additional resource reservation, the indication including one or more of an identification of the at least one resource, an identification of the resource reservation, or an identification of the second UE.

TCL teaches… and transmit an indication that at least one resource of the one or more resources is in conflict with an additional resource reservation, the indication including one or more of an identification of the at least one resource, an identification of the resource reservation, or an identification of the second UE (Proposal 9, page 7, discloses transmitting an indication or reservation SCI that serves as an reservation indicator or as a preemption indication (conflict indicator) for UE whose prior reserved resource overlaps totally or partially the transmitted reservation SCI.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Freda by incorporating the teachings of TCL because it allows an apparatus or method to make up for wasted resources versus sensing efficiency without changing signaling by implementing reservation schemes and determination of status of the resources (TCL, section 3.2). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 24 Freda and TCL teach the non-transitory computer-readable medium of claim 23, Freda teaches…wherein the transmission of the indication comprises one or more of: transmission of the indication via one or more of a sidelink control information message, one or more medium access control control elements, or a sidelink physical channel communication, transmission of the indication as a sequence-based indication of the at least one resource, or transmission of the indication as a sequence-based indication of the resource reservation (P.140, Lns. 1-7, discloses the reservation resources and some of those being overlapping in one or more time or frequency with a resource associated with additional reservation described as the UE receiving a time-pattern which minimizes transmission overlaps information received on PSCCH from multiple UEs ).

Regarding claim 25 Freda and TCL teach the non-transitory computer-readable medium of claim 23, wherein the indication includes an identification of the at least one resource, but does not teach…and wherein the identification of the at least one resource comprises one or more of: an identification of a frequency allocation of a physical sidelink control channel of the at least one resource, an identification of a frequency allocation of a physical sidelink shared channel of the at least one resource, or an identification of a time allocation of the at least one resource (P.134, Lns. 1-5).

Regarding claim 27 Freda teaches…an apparatus for wireless communication (Abs), comprising: means for receiving, from a UE, a resource reservation that indicates a reservation for one or more resources (P.112, Lns. 5-10, discloses the receiving from a second UE described as the UE receives a broadcast from the certain UE the resources indicated.  P. 118, Lns. 9-13,  furthermore describe the reception of indications or reservation of specific resources ); but does not teach…and means for transmitting an indication that at least one resource of the one or more resources is in conflict with an additional resource reservation, the indication including one or more of an identification of the at least one resource, an identification of the resource reservation, or an identification of the UE.

TCL teaches… and means for transmitting an indication that at least one resource of the one or more resources is in conflict with an additional resource reservation, the indication including one or more of an identification of the at least one resource, an identification of the resource reservation, or an identification of the UE (Proposal 9, page 7, discloses transmitting an indication or reservation SCI that serves as an reservation indicator or as a preemption indication (conflict indicator) for UE whose prior reserved resource overlaps totally or partially the transmitted reservation SCI.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Freda by incorporating the teachings of TCL because it allows an apparatus or method to make up for wasted resources versus sensing efficiency without changing signaling by implementing reservation schemes and determination of status of the resources (TCL, section 3.2). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 28 Freda and TCL teach the apparatus of claim 27, Freda teaches…wherein the means for transmitting the indication comprises one or more of. means for transmitting the indication via one or more of a sidelink control information message (P.101. Lns. 5-7), one or more medium access control control elements, or a sidelink physical channel communication, means for receiving the indication as a sequence-based indication of the at least one resource, or means for receiving the indication as a sequence-based indication of the resource reservation  (P.112, Lns. 7-10)..

Regarding claim 29 Freda and TCL teach the apparatus of claim 27, Freda teaches…wherein the indication includes an identification of the at least one resource, and wherein the identification of the at least one resource comprises one or more of: an identification of a frequency allocation of a physical sidelink control channel of the at least one resource, an identification of a frequency allocation of a physical sidelink shared channel of the at least one resource, or an identification of a time allocation of the at least one resource (P.134, Lns. 1-5).

Claim(s) 8, 19, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180227882-A1 to Freda et al., from hereon Freda and TCL COMMUNICATION: "Resource Allocation for NR Sidelink Mode 2", 3GPP Draft, 3GPP TSG RAN1 WG1 Meeting #98bis, R1-1910411_RAN1_NR-V2X_Resource_Alloc_Mode 2, 3rd Generation Partnership Project (3GPP), Vol. RAN WG1, from hereon TCL in view of CN110808818A to Ji.

Regarding claim 8 Freda and TCL teach the method of claim 1, wherein the indication includes the identification of the resource reservation, but do not teach…and wherein the identification of the resource reservation comprises one or more of: an indication of a frequency allocation of a physical sidelink control channel associated with the resource reservation, an indication of a time allocation of the physical sidelink control channel associated with the resource reservation, an indication that identifies a portion of the resource reservation that indicates a reservation of the at least one resource, or a cover code index for a demodulation reference signal used for the resource reservation.

Ji teaches… and wherein the identification of the resource reservation comprises one or more of: an indication of a frequency allocation of a physical sidelink control channel associated with the resource reservation (Page 6, Lns. 46-56 discloses PSCCH ), an indication of a time allocation of the physical sidelink control channel associated with the resource reservation (Page 7, Lns. 4-12 discloses PSSCH ), an indication that identifies a portion of the resource reservation that indicates a reservation of the at least one resource, or a cover code index for a demodulation reference signal used for the resource reservation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Freda and TCL by incorporating the teachings of Ji because it allows an apparatus or method to provide various ways for UE to send control information on physical control channel at time sending SCI  which includes indications information and or resource indication information of various frequency points (Ji, page 7, Lns. 14-19). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 19 Freda and TCL teach the UE of claim 12, wherein the indication includes the identification of the resource reservation, but do not teach…and wherein the identification of the resource reservation comprises one or more of: an indication of a frequency allocation of a physical sidelink control channel associated with the resource reservation, an indication of a time allocation of the physical sidelink control channel associated with the resource reservation, an indication that identifies a portion of the resource reservation that indicates a reservation of the at least one resource, or a cover code index for a demodulation reference signal used for the resource reservation.

Ji teaches… and wherein the identification of the resource reservation comprises one or more of: an indication of a frequency allocation of a physical sidelink control channel associated with the resource reservation (Page 6, Lns. 46-56 discloses PSCCH), an indication of a time allocation of the physical sidelink control channel associated with the resource reservation (Page 7, Lns. 4-12 discloses PSSCH), an indication that identifies a portion of the resource reservation that indicates a reservation of the at least one resource, or a cover code index for a demodulation reference signal used for the resource reservation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Freda and TCL by incorporating the teachings of Ji because it allows an apparatus or method to provide various ways for UE to send control information on physical control channel at time sending SCI  which includes indications information and or resource indication information of various frequency points (Ji, page 7, Lns. 14-19). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 26 Freda and TCL teach the non-transitory computer-readable medium of claim 23, but do not teach…wherein the indication includes the identification of the resource reservation, and wherein the identification of the resource reservation comprises one or more of: an indication of a frequency allocation of a physical sidelink control channel associated with the resource reservation, an indication of a time allocation of the physical sidelink control channel associated with the resource reservation, an indication that identifies a portion of the resource reservation that indicates a reservation of the at least one resource, or a cover code index for a demodulation reference signal used for the resource reservation.

JI teaches… wherein the indication includes the identification of the resource reservation, and wherein the identification of the resource reservation comprises one or more of: an indication of a frequency allocation of a physical sidelink control channel associated with the resource reservation (Page 6, Lns. 46-56 discloses PSCCH ), an indication of a time allocation of the physical sidelink control channel associated with the resource reservation (Page 7, Lns. 4-12 discloses PSSCH ), an indication that identifies a portion of the resource reservation that indicates a reservation of the at least one resource, or a cover code index for a demodulation reference signal used for the resource reservation.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Freda and TCL by incorporating the teachings of Ji because it allows an apparatus or method to provide various ways for UE to send control information on physical control channel at time sending SCI  which includes indications information and or resource indication information of various frequency points (Ji, page 7, Lns. 14-19). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 30 Freda and TCL teach the apparatus of claim 27, wherein the indication includes the identification of the resource reservation, but do not teach…and wherein the identification of the resource reservation comprises one or more of: an indication of a frequency allocation of a physical sidelink control channel associated with the resource reservation, an indication of a time allocation of the physical sidelink control channel associated with the resource reservation, an indication that identifies a portion of the resource reservation that indicates a reservation of the at least one resource, or a cover code index for a demodulation reference signal used for the resource reservation.

Ji teaches… and wherein the identification of the resource reservation comprises one or more of: an indication of a frequency allocation of a physical sidelink control channel associated with the resource reservation (Page 6, Lns. 46-56 discloses PSCCH ), an indication of a time allocation of the physical sidelink control channel associated with the resource reservation (Page 7, Lns. 4-12 discloses PSSCH ), an indication that identifies a portion of the resource reservation that indicates a reservation of the at least one resource, or a cover code index for a demodulation reference signal used for the resource reservation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Freda and TCL by incorporating the teachings of Ji because it allows an apparatus or method to provide various ways for UE to send control information on physical control channel at time sending SCI  which includes indications information and or resource indication information of various frequency points (Ji, page 7, Lns. 14-19). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: WO-2020093002-A1 to Chang discloses resource reservations as claimed in claim 1, 12, 23, and 27; CN-113316967-A to Cao discloses conflict resolution of assigned resources on D2D; and WO-2020159303-A1 to MIyao discloses overlapped resources .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476